DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2, “the transmission member” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,499,256), and further in view of Ribault et al. (6,4889,639).  Gertner discloses the invention substantially as claimed.  Gertner discloses, at least in figures 9A-9C and col. 20, line 53 to col. 21, line 25;  a method of treating a lesion (e.g., 6030) comprising: inserting a probe (6005) into a vessel of a body of a subject, a lesion being present in the vessel and the probe extending longitudinally between a proximal end and a distal end (at the enlarged distal portion of 6005); positioning the distal end of the probe adjacent to the lesion; generating a mechanical pulse (e.g., focused unfocused sound waves at frequencies of 20 kHz to 5 MHz, according to col. 21, lines 16-20) and propagating the pulse from the proximal end to the distal end of the probe (at the enlarged distal portion of 6005); and propagating at least a portion of the mechanical pulse from the distal end of the probe to the lesion, the at least one portion of the mechanical pulse propagating up to the lesion, thereby treating at least partially the lesion; wherein the method further comprises deflecting the at least a portion of the mechanical pulse before reaching the lesion (wherein the probe is “placed near the a wall of aneurysm”), wherein said deflecting occurs at the distal end of the probe; wherein said deflecting occurs away from .  
Gertner also discloses a system for treating a lesion, comprising: a generator (e.g., an energy generator, according to col. 13, lines 4-11) for generating at least one mechanical pulse (e.g., between 20 kHz and 5 MHz); and a probe (6005) extending between a proximal end and a distal end, the proximal end being coupled to the generator for receiving the at least one mechanical pulse therefrom, the probe for propagating the at least one mechanical pulse from the proximal end to the distal end (of the enlarged distal portion of 6005) and transmitting the at least one mechanical pulse at the distal end, the distal end being adapted to be introduced into a vessel of a subject comprising the lesion (e.g., an aneurysm), wherein the at least one mechanical pulse has a center frequency fc comprised between about 20 kHz and about 10 MHz (e.g.,  between 20 kHz to 5 MHz) and an inherent duration of about 1/fc.
However, Gertner does not explicitly disclose that the probe is a mechanical waveguide.  Acker et al. teach, at least in figure 5 and col. 7, lines 37-51; an ultrasonic probe (112’) including mechanical waveguides (140) terminating at the tip of the probe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Acker et al., to modify the probe of Gertner, so that it is a mechanical waveguide.  Such a modification would allow ultrasonic energy from a transducer to be emitted, focused, and precisely transmitted to tissue being treated.  
.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,599,256) and Ribault et al. (6,4889,639), and further in view of Rabiner et al. (2005/0043743).  Gertner in view of Acker et al. and Ribault et al. discloses the invention substantially as claimed.  However, this combination of references does not explicitly disclose that inserting a waveguide comprises inserting a waveguide having a marker positioned at the distal end thereof.
Rabiner et al. teach, at least in figures 1-10, a method of treating a lesion (55) comprising: inserting a waveguide (15) into a vessel of a body of a subject (See para. [0072]-[0074]), a lesion being present in the vessel and the waveguide extending longitudinally between a proximal end and a distal end; positioning the distal end of the waveguide adjacent to the lesion; generating a mechanical pulse (according to para. 0079); wherein the method further comprises imaging a portion of the body comprising the vessel having the lesion therein (via fluoroscopy, according to para. [0069]; and wherein said inserting a waveguide comprises inserting a waveguide having a marker (9, according to para. [0069]) positioned at the distal end thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention, in view of Rabiner et al., to image a portion of the body comprising the vessel having the lesion therein; wherein inserting a waveguide comprises inserting a waveguide having a marker positioned at the distal end thereof. A marker positioned at the distal end of the waveguide would allow locating of the distal end of the waveguide as it is moved through the body of the subject.

Claims 7-12, 16-19, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,599,256) and Ribault et al. (6,4889,639), and further in view of Brouillette et al. (2013/0158453). Gertner in view of Acker et al. and Ribault et al. discloses the invention substantially as claimed, wherein Gertner discloses, in col. 20, line 64 to col. 21, line 1; that the plurality of mechanical waves may be focused.  However, Gertner in view of Acker et al. and Ribault et al. does not explicitly disclose that generating comprises generating a plurality of broadband mechanical waves having a first amplitude and combining the plurality of broadband mechanical waves, thereby obtaining the high amplitude broadband mechanical pulse having a second amplitude greater than the first amplitude, wherein said combining comprises focusing the plurality of broadband mechanical waves on a focus zone, wherein said combining comprising propagating the plurality of broadband mechanical waves into a temporal concentrator, wherein said combining comprises propagating the plurality of broadband mechanical waves in a taper, wherein said combining comprises propagating the plurality of broadband mechanical waves in a reverberating cavity, or wherein said combining comprises propagating the plurality of broadband mechanical waves in a dispersive medium.  Brouillette et al. teach generating mechanical waves comprises generating a plurality of mechanical waves  having a first amplitude and combining the mechanical waves, thereby obtaining at least one high amplitude and short duration mechanical pulse each having a second amplitude greater than the first amplitude (according to para. [0053]), wherein said combining comprises focusing the mechanical waves on a focus zone (according to para. [0042] and [0114]), wherein said combining comprising propagating the .
Gertner in view of Acker et al. and Ribault et al.  also does not explicitly disclose a pulse generator comprising a plurality of broadband sources each for emitting a respective mechanical wave having a first amplitude; and a wave concentrator for combining the respective mechanical waves in order to obtain the at least one high amplitude broadband mechanical pulse having a second amplitude greater than the first amplitude, wherein the wave concentrator is a spatial concentrator, wherein the wave concentrator is a temporal concentrator, wherein the wave concentrator is adapted to focus the respective mechanical waves on a focus zone adjacent to the proximal end of the waveguide, wherein the wave concentrator is a taper, wherein the wave concentrator comprises a spatial concentration stage and a temporal concentration stage, or wherein the waveguide is flexible. Brouillette et al. teach a pulse generator (a wave generator, according to para. [0024]) comprising a plurality of broadband sources each for emitting a respective mechanical wave having a first .
Claim 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,599,256) and Ribault et al. (6,4889,639), and further in view of Kanz et al. (10,656,025).  Gertner in view of Acker et al. and Ribault et al. discloses the invention substantially as claimed, but does not explicitly disclose the at least one high amplitude mechanical pulse when reaching the distal end of the transmission member or mechanical waveguide is comprised between about 1 MPa and about 1000 MPa.  Kanz et al. teach, at least in col. 31, lines 4-9, an amplitude of  at least one high amplitude mechanical pulse comprising between about 1 MPa and .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al.(6,599,256), Ribault et al. (6,4889,639), and Brouillette et al. (2013/0158453), and further in view of Koehler et al. (4,972,826).  Gertner in view of Acker et al., Ribault et al., and Brouillette et al. discloses the invention substantially as claimed, but does not explicitly disclose that the wave concentrator comprises a parabolic reflecting surface for reflecting at least some of the mechanical waves generated by the plurality of broadband sources towards the focus zone.  Koehler et al. teach, at least in figure 4 and col. 5, lines 1-5 and 32-36 and col. 6, lines 7-39; a wave concentrator (18) comprises a parabolic reflecting surface for reflecting mechanical waves towards a focus zone (F).  It would have been obvious to one have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wave concentrator of Gertner in view of Acker et al., Ribault et al., and  Brouillette et al., so that it has a parabolic reflecting surface as claimed.  Such a modification would allow focusing of the mechanical waves, so that adequate pressure is exerted on a lesion.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,599,256) and Ribault et al. (6,4889,639), and further in view of Gifford, III et al. (10,350,004). Gertner in view of Acker et al. and .
Claims 26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (9,119,952) in view of Acker et al. (6,599,256) and Ribault et al. (6,4889,639), and further in view of Koehler et al. (4,972,826). Gertner in view of Acker et al. and Ribault et al. discloses the invention substantially as claimed, but does not explicitly disclose a deflector for deflecting and orienting the at least one high amplitude broadband mechanical pulse, wherein the deflector projects from the distal end of the waveguide, wherein the deflector has a truncated conical shape.  Koehler et al. teach, at least in fig. 9 and col. 7, lines 25-57; a deflector (combination of 36 and 39), wherein the deflector projects from the distal end of a waveguide (8), and wherein the deflector has a truncated conical shape (i.e., the shape of 36 or 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Response to Amendment
Applicant's arguments filed on March 3, 2021 have been fully considered but are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaezy et al. (7,520,856) and Wilson et al. (8,696,612) teach methods with, inter alia, ultrasonic pulse generators, while Sliwa (8,444,579) teaches a method including a mechanical waveguide for high-amplitude ultrasound energy.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771